           Case 1:18-cv-01562-JLT Document 24 Filed 04/21/20 Page 1 of 1


1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11   TERRY PHILBRICK,                                )     Case No.: 1:18-CV-01562-JLT
                                                     )
12                 Plaintiff,                        )     ORDER DISMISSING THE CASE
13          v.                                       )     (Doc. 23)
                                                     )
14   BEST TIME RV, L.P.,                             )
                                                     )
15                 Defendant.                        )
16                                                   )

17          The parties have stipulated to dismiss the action with prejudice. (Doc. 23) The Federal Rules of

18   Civil Procedure Rule 41 makes such stipulations effective immediately with further order of the Court.

19   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the action is DISMISSED

20   with PREJUDICE and Clerk of Court is DIRECTED to close this action.

21
22   IT IS SO ORDERED.

23      Dated:    April 21, 2020                              /s/ Jennifer L. Thurston
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                     1
